                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

CHARLES E. GREER,                                 )
                                                  )
       Plaintiff,                                 )
                                                  )
                                                  )
VS.                                               )           No. 19-1012-JDT-cgc
                                                  )
                                                  )
MADISON COUNTY SHERIFF’S                          )
DEPARTMENT, ET AL.,                               )
                                                  )
       Defendants.                                )


                          ORDER DISMISSING CASE,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
              AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On October 18, 2019, the Court entered an order dismissing pro se Plaintiff Charles E.

Greer’s complaint and granting leave to file an amended complaint. (ECF No. 13.) On October

28, 2019, Greer filed what the Court will construe as an amended complaint. (ECF No. 14.) In

addition, on November 12, 2019, Greer filed a “Motion Opposing to the Order Dismissing

Complaint and Granting Leave to Amend.” (ECF No. 16.)

       In the document the Court presumes was intended as an amended complaint, Greer merely

lists various general conditions at the Madison County Criminal Justice Complex (CJC), where he

previously was confined. The conditions listed include double-celling of inmates in crowded

conditions; confinement of inmates for more than one week in a cell without hot water;

confinement of inmates in a building “unfit for human habitation” that is contaminated with mold;

failure to maintain sanitary conditions with food storage, service and preparation; failure to protect
inmates from the likelihood of violent assault; failure to provide inmates with timely, minimal

adequate medical care; confinement of inmates in segregation for more than one week without

physical exercise; having to sleep on a concrete floor with only a plastic mat; having to “hold

bodily wastes” for thirty minutes or more; and having to share an eight-man pod with nineteen or

more inmates. (ECF No. 15.)

       In Greer’s motion “opposing” the dismissal with leave to amend, he recites portions of the

Court’s previous order. However, Greer also seems to request appointment of counsel and note

that he cannot afford to pay the civil filing fee. (ECF No. 16 at PageID 95.) He describes the

Court’s previous order as a “misunderstanding” of whether he sought to sue the State of Tennessee,

“a body of peoples,” or the Madison County Sheriff’s Department, “a indiv[idu]al.” (Id. at

PageID 96-97.) He states that his claim is “against the Madison County Sheriff’s Department

(CJC)” because “its [sic] were the Madison County Sheriff whom held and demonstrated those

unconstitutional acts and behaverial [sic] action taken on the person of the plaintiff.” (Id. at

PageID 97.)

       The Court previously granted Greer’s motion to proceed in forma pauperis, (ECF No. 5),

and also denied his motion to appoint him an attorney, (ECF No. 10 at PageID 71). The Court is

not persuaded there is reason to revisit those orders.

       The legal standards for assessing the claims in an inmate’s complaint were set forth in the

prior order of dismissal, (ECF No. 6 at PageID 30-31), and will not be reiterated here.

       As the Court previously noted, the Madison County Sheriff’s Department is not an entity

subject to suit under § 1983. See Jones v. Union Cnty., Tennessee, 296 F.3d 417, 421 (6th Cir.

2002) (citing Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)). Greer’s suit is construed as

against Madison County, which may be held liable only if Greer’s injuries were sustained pursuant



                                                  2
to an unconstitutional custom or policy of the County. See Monell v. Dep’t. of Soc. Serv., 436 U.S.

658, 691-92 (1978). However, Greer does not allege that the problems at the CJC, or any injury

he suffered as a result, are attributable to a policy or custom of Madison County. Indeed, as pointed

out in the previous order, Greer does not allege he suffered any injury at all from the conditions of

which he complains.

       There is a suggestion in Greer’s motion that he may intend to sue the Madison County

Sheriff, (see ECF No. 16 at PageID 97), but the Sheriff is not actually identified. However, even

if Greer does seek to sue the Sheriff individually, he does not allege any specific actions or

omissions by the Sheriff. Instead, he appears to seek to hold the Sheriff personally responsible for

the conditions at the CJC based solely on his position. That is not a sufficient basis for imposing

liability under 42 U.S.C. § 1983.

       In conclusion, the Court finds that Greer’s amended complaint also fails to state a claim on

which relief can be granted. Leave to further amend is DENIED, and this case is hereby

DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Pursuant to Federal Rule of Appellate Procedure 24(a) and 28 U.S.C. § 1915(a)(3), the

Court must also consider whether an appeal by Greer in this case would be taken in good faith.

The good faith standard is an objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962).

The same considerations that lead the Court to dismiss this case for failure to state a claim also

compel the conclusion that an appeal would not be taken in good faith.              Therefore, it is

CERTIFIED that any appeal in this matter by Greer would not be taken in good faith. Leave to

appeal in forma pauperis is DENIED.




                                                 3
        For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Greer, this is the first

dismissal of one of his cases as frivolous or for failure to state a claim. This strike shall take effect

when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

        The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                         s/ James D. Todd
                                                        JAMES D. TODD
                                                        UNITED STATES DISTRICT JUDGE




                                                   4
